Citation Nr: 1710937	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1996 to February 1996 and in the Army from June 2005 to August 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision as to bilateral hearing loss, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated September 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are postservice VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

Also, the Veteran was afforded a VA audiological examination in February 2010, to address his claim for service connection for bilateral hearing loss.  The Board finds this examination to be adequate because it was conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  Notably, neither the Veteran nor his representative has asserted that the February 2010 VA examination was inadequate.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has bilateral hearing loss disability as a result of noise trauma sustained in active service.  Specifically, the Veteran reports that he was exposed to loud noise in the form of intense gunfire and explosives.  

A review of the Veteran's DD Form 214 shows military occupational specialties of helicopter repairer and cavalry scout.  It is therefore likely, and not in dispute, that he was exposed to noise trauma in service.  The next threshold matter that must be addressed is whether the Veteran has a diagnosis of hearing loss.

The record does not include any competent evidence of a diagnosis of a hearing loss disability by VA standards.  The Veteran's STRs show that during service he participated in a hearing conservation program and was evaluated on several occasions.  Specifically, on audiological evaluation in June 2004, for purposes of service entrance examination, puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
0
0
0
0
0

On March 2006 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
0
0
0

On March 2008 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
10
5
5
5
15

On March 9, 2009 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
5
0
5
10
15

On March 10, 2009 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
5
-5
LEFT
5
0
0
10
10
These in-service audiological evaluations show that while shifts in the Veteran's various hearing thresholds were shown (sometimes with improvement and, at other times, with worsening), a hearing loss disability was not noted.  In a June 2008 post-deployment health assessment, the Veteran also did not indicate that he had any "trouble hearing."  Based on the foregoing, there is no basis in the record for establishing service connection for a bilateral hearing loss disability on the basis that it became manifested in service and persisted.

VA attempted to assist the Veteran in establishing his claim by arranging for him to be examined to determine the presence and etiology of a hearing loss disability.  On February 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
10
5
5
10
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  The examiner diagnosed normal hearing bilaterally but noted that a comparison of the hearing results from the Veteran's service entrance June 2004 audiological evaluation to the current evaluation revealed a decrease in the left ear high frequency hearing that was greater than would be anticipated from presbycusis.  

As noted, the results from the February 2010 VA audiological evaluation do not meet VA standards for hearing loss.  His postservice treatment records are likewise silent for any diagnosis of a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

In the Veteran's March 2010 notice of disagreement and July 2010 VA Form 9, substantive appeal, he argued that the fact that his in-service audiological evaluations demonstrated a "significant threshold shift between the enlistment and separation examinations," was evidence of hearing loss that began in service.  In March 2017 written argument, the Veteran's representative also argued that the threshold shift demonstrated in service indicated that "acoustic trauma occurred."  As conceded above, the Veteran's exposure to noise trauma is not in dispute.  Therefore, the existence of a threshold shift in service is immaterial to the question of whether the Veteran was exposed to noise trauma in service.  As for the Veteran's arguments, although a threshold shift was noted in service, at no time did his hearing thresholds rise to the levels required to meet the definition of a hearing loss disability by VA standards under 38 C.F.R. § 3.385.  In this regard, while a threshold shift may indicate a decrease in hearing frequency, by itself, it is insufficient to diagnose hearing loss.  

Similarly, the Board acknowledges that in the February 2010 audiological evaluation report, the VA examiner noted that a comparison of the hearing results from the Veteran's service entrance June 2004 audiological evaluation to the February 2010 evaluation revealed a decrease in the left ear high frequency hearing that was greater than would be anticipated from presbycusis (i.e., age-related hearing loss).  However, the results from that VA audiological evaluation also showed that the Veteran had normal hearing bilaterally.  See 38 C.F.R. § 3.385.

It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  While the Board has no reason to question the sincerity of the Veteran's belief that he has hearing loss and recognizes that he is competent to report symptoms of hearing loss, it is noted that as a layperson, he is not competent to diagnose himself with hearing loss for VA purposes or to link his hearing difficulties to noise trauma sustained during active service.  A diagnosis and an opinion of that nature require medical expertise, clinical testing, and knowledge outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have such training or expertise; therefore, he is not competent to provide a diagnosis or an etiology opinion in this case.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").  In this case, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that at any time during the pendency of this appeal the Veteran has demonstrated, nor has the medical evidence shown, a diagnosis of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

In light of the foregoing, the preponderance of the evidence is against a finding that the Veteran has a current bilateral hearing loss disability that is related to an event, injury, or disease in service.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


